                          UNITED STATES
      Case:15-07614-MCF13 Doc#:29          BANKRUPTCY
                                   Filed:01/16/20      COURT
                                                  Entered:01/16/20 13:40:27   Desc: Main
                              DISTRICT   OF PUERTO
                                  Document    Page 1RICO
                                                    of 1

  IN RE:                                         CASE NO. 15-07614-MCF
  ANGEL RAFAEL CENTENO LUNA
                                                     CHAPTER 13

          DEBTOR (S)



                                  Trustee's Position
 Regarding Motion requesting entry of order RE Authorization to Use Funds from 2018
                                      Tax Refund


  TO THE HONORABLE COURT:

       NOW COMES José R. Carrión, Chapter 13 Trustee, through the undersigned and
  very respectfully alleges and prays:

        1. The Trustee has no opposition to:
   Motion requesting entry of order RE Authorization to Use Funds from 2018 Tax
Refund.(Docket # 25 ).


       WHEREFORE the Trustee respectfully requests this Honorable Court to take
  notice of the abovementioned and enter the order it deems appropriate.


       CERTIFICATE OF SERVICE: The Chapter 13 Trustee herewith certified that a
  copy of this motion has been served on this same date, to their respective address
  of record to: Debtor(s), to their counsel and to all those parties in interest who
  have filed a notice of appearance by First Class Mail if not an ECFS register user.

        In San Juan, Puerto Rico this Thursday, January 16, 2020.




                                                   /s/ Jose R. Carrion
                                                   JOSE R. CARRION
                                                   CHAPTER 13 TRUSTEE
                                                   P.O. Box 9023884, Old San Juan Sta.
                                                   San Juan, P.R. 00902-3884
                                                   Tel (787)977-3535 FAX (787)977-3550
